Title: From Thomas Jefferson to Bernard Peyton, 3 October 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Oct. 3. 21.
On the morning of the 1st inst. Wood’s boats started from the Shadwell mills, with 45. barrels of flour for me, and he has promised on his return to take immediately 60. barrels more which I have  got in readiness for him at the mill. Messrs Randolph & Colclaser also promise me they will immediately send down 50. barrels on my account now due.I yesterday drew on you in favor of James Lietch for 50. D. Wolfe and Raphael for 70. D. and the sheriff of Albemarle for 145.44 D for taxes—I shall set out for Bedford tomorrow morning where I shall be until some time in November—immediately after my arrival there I shall have to draw on you for my taxes there, which will be followed by some other draughts which I shall endeavor to hold back until I know that the flour is in hand, which Jefferson promises to attend to diligently. I inclose you a set of Notes for renewal, and salute you with constant affection & respect.Th: Jefferson